         Case 1:12-cr-00423-AJN Document 193 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 10/27/2020

 United States of America,


               –v–                                                          12-cr-423 (AJN)

                                                                                ORDER
 Minh Quang Pham,

                      Defendant.



ALISON J. NATHAN, District Judge:

       The Court will conduct the conference scheduled for October 28, 2020, at 3:00 p.m. by

videoconference via the Cisco Webex platform. Members of the public may access audio of the

proceeding by dialing (929) 251-9612 or (415) 527-5035 and using meeting number 1996518743

and meeting password KWvyWJKp978. Any members of the public accessing the conference

should promptly mute their audio. All those accessing the conference—whether in listen-only

mode or otherwise—are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.


       SO ORDERED.


Dated: October 27, 2020                         __________________________________
       New York, New York                                ALISON J. NATHAN
                                                       United States District Judge
